NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

RESQNET.COM, INC.,
Plaintiff-Appellant,

V.

LANSA, INC.,
Defendant-Cross Appellant.

2012-1 189, -1190

Appeals from the United States District Court for the
Southern District of NeW York in case no. 01-CV-3578,
Senior Judge Robert W. Sweet.

Before BRYSON, MOORE and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
0 R D E R

The parties jointly move to remand this case to the
United States District Court for the Southern District of
NeW York due to settlement.

The parties state they have settled the case and re-
quested an indicative ruling indicating from the district
court, pursuant to Fed. R. Civ. P. 62.1, whether the dis-
trict court would defer, deny, or grant a motion to vacate
the underlying judgment if the case were remanded. The

RESQNET.COM V. LANSA

2

district court indicated pursuant to Rule 62.1(a)(3) that it

would grant the motion.

ln remanding this case to the District Court to con-
sider the motion for vacatur, the Federal Circuit takes no
position as to whether the District Court should grant the

motion for vacatur.

Upon consideration thereof,

lT lS ORDERED THATI

The motion is granted.

SEP 2 0 2012
Date

cc: James H. Hulme Esq.

` Jeffrey I. Kaplan, Esq.

s2,_5
Issued As A Mandate:

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

SEP 28 2012

us ¢w»$l‘a§?»w\=<»n

ms FE\JERAL cmcun
SEP 20 2012
JAN HUBBAI.Y
CLERK